Citation Nr: 0922161	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who had 
active service in the Philippine Commonwealth Army from 
December 1941 until May 1942.  He died [was murdered] in 
September 1944.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the Manila RO. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of entitlement to service connection for the cause 
of the Veteran's death based on de novo review is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on her part is required.


FINDINGS OF FACT

1.  An unappealed rating decision in April 1951 (of which the 
appellant was notified in September 1953) denied service 
connection for the cause of the Veteran's death essentially 
based on a finding that he was murdered in September 1944 
while in a no casualty status, and that therefore his death 
was not in line of duty, and unrelated to service.

2.  Evidence received since the April 1951 suggests that the 
Veteran may have been on casualty status (and therefore on 
active duty) when he was murdered, relates to the 
unestablished fact necessary to substantiate the claim of 
service connection for the cause of his death, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the April 1951 rating decision which 
denied service connection for the cause of the Veteran's 
death is new and material, and the claim may be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as this decision reopens the claim of service 
connection for the cause of the Veteran's death, there is no 
reason to belabor the impact of the VCAA on this matter; any 
error in notice timing or content is harmless.  Accordingly, 
the Board will address the merits of the claim.

B.  Factual Background 

Service connection for the cause of the Veteran's death was 
denied in an April 1951 rating decision on the basis that the 
Veteran's active service was terminated in May 1942 upon the 
disbandment of his unit, that he was in "no casualty 
status" when he was murdered in September 1944, and, 
therefore, there was no evidence of a causal connection 
between the Veteran's active military service and his death.  
The appellant was notified of the denial in September 1953; 
no appeal was filed.  Her application to reopen the claim was 
received in January 2005. 

The evidence of record in April 1951 included: the claim for 
benefits; affidavits regarding the Veteran's murder; and 
certification of the Veteran's military service (VA Forms 
3101(A) and 3101(D)), showing that he had no guerilla 
service, that his unit (Combat Company, 102nd Infantry 
Regiment, 101st Philippine Army Division) was disbanded and 
his active service ended in May 1942, and that he was in "no 
casualty status" from May 1942 until the date of his death. 

Evidence received since April 1951 includes: the burial 
permit and receipt; a letter from the Philippine Adjutant 
General's Office with certification of the Veteran's service, 
showing that his assigned unit was Combat Company, 108th 
Infantry Regiment, 101st Philippine Army Division and that he 
was in casualty status on the date he died; and letters from 
the appellant alleging the Veteran was on active duty at the 
time of his death. 

C.  Legal Criteria and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 
3.156(a).  "New" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Because the appellant's claim was previously denied based on 
a finding that the Veteran's death was not while he was on 
casualty status, and therefore not in line of duty and 
unrelated to his active service, for any evidence to be new 
and material it would have to show or suggest that he was on 
casualty status when murdered.  

The certification from the Philippine Adjutant General's 
Office constitutes new evidence because it provides new and 
different information regarding his unit (108th Infantry 
Regiment vs. 102nd Infantry Regiment), and further indicates 
that his casualty status terminated on September 25, 1944 
(when he died, and therefore he was in line of duty when he 
was murdered).  It addresses the specific basis for the 
previous denial of the claim, and consequently is material.  
For purposes of reopening the claim, it must be considered 
credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
Therefore, it raises a reasonable possibility of 
substantiating the claim.  

Accordingly, the Board finds that evidence received since the 
April 1951 rating decision denying service connection for the 
cause of the Veteran's death is both new and material, and 
that the claim of service connection for the cause of his 
death must be reopened.


ORDER

The appeal to reopen the claim of service connection for the 
cause of the Veteran's death is granted.


REMAND

In connection with the appellant's claim to reopen the RO 
sought recertification of the Veteran's service.  The May 
2005 response from the National Personnel Records Center 
(NPRC) referred the RO to their certification of service in 
1948.  That document lists the Veteran's unit as: Combat 
Company, 102nd Infantry, 101st Philippine Army Division, and 
indicates that his pay (casualty) status ended in May 1942.  
The  certification from the Philippine Army the appellant has 
submitted to reopen her claim indicating that he served in 
Combat Company, 108th Infantry Regiment, 101st Philippine Army 
Division, and indicates his casualty status was terminated on 
September 25, 1944 (the day he died).  The United States 
Court of Appeals for Veterans Claims (Court) has held that if 
new identifying information is submitted, then VA must secure 
a new service department certification based on this 
alternate information.  Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  Given the new information regarding the Veteran's 
service unit, a new service department certification is 
necessary.

[The Board notes should recertification show that the Veteran 
was on casualty status (in line of duty) when he was 
murdered, there appear to be unresolved questions regarding 
potential forfeiture that may need to be addressed.]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should arrange for a 
recertification of the Veteran's 
recognized active service, and 
specifically whether he was on casualty 
or pay status (and in line of duty) when 
he was murdered based on the information 
provided in the February 2, 2005 
certification from the Armed Forces of 
the Philippines and specifically that his 
unit was: Combat Company, 108th Inf Regt 
101st Div.  

2.  The RO should arrange for any further 
development warranted based on the 
response to the request in #1. Then the 
RO should re-adjudicate the matter of 
entitlement to service connection for the 
cause of the Veteran's death.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


